Citation Nr: 1421377	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-14 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1952 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a September 2012 decision, the Board denied the Veteran's claim for TDIU and for initial ratings in excess of 30 percent for right foot residuals of frostbite and left foot residuals of frostbite.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 memorandum decision, the Court set aside the portion of the September 2012 Board decision that denied entitlement to TDIU and remanded the issue to the Board for readjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records relevant to the issue on appeal.

The Board again notes that the Veteran raised the issue of entitlement to VA dental treatment in his June 2011 substantive appeal, but this issue has not yet been adjudicated by agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the appropriate AOJ for initial consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's December 2013 memorandum decision, the Board is remanding this issue in order to obtain an additional opinion as to whether his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.

Additionally, the evidence indicates that the Veteran receives ongoing medical care through the VA Health Care Network Upstate New York and the West Palm Beach VA Medical Center.  Review of the paper and Virtual VA electronic files show that treatment records from those facilities have been obtained up to November 2011.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should obtain treatment records from the VA Health Care Network Upstate New York and the West Palm Beach VA Medical Center since November 2011.

2.  After the above records have been associated with the claims file, the Veteran should be scheduled for a Social and Industrial Survey to ascertain if his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  

It should be noted that the Veteran is currently service-connected for right and left foot residuals of frost bite with peripheral neuropathy.   His age and nonservice-connected disabilities should not be considered.

The examiner should consider the Veteran's lay statements regarding his severe difficulty with standing, walking, and maintaining his balance.  The Veteran is competent to report on his own observable symptomatology.

The claims folder, access to any records in Virtual VA or VBMS, and a copy of this remand should be provided to the examiner. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



